ALLREAD, 3:
Frank and James Sugar brought an action against the Pittsburgh, Cincinnati, Chicago & St. Louis Railway Co. in the Franklin Common Pleas for damages to a shipment of fruit due to the alleged negligence of the Railway Co. in caring for the refrigerator car in which the shipment was carried.
The jury returned a verdict in favor of Sugar for $1187.61, but upon instruction from the Court and permission by the plaintiff reduced it to $1084.50. The change in the verdict by the court was made a ground for errlpjr, and upon prosecujtion of error, the Court of Appeals held:
1.' The change in the verdict by direction of the court was not prejudicial to the Railway Co. The jury had presented a complete verdict for a larger sum.
2. The court might have reserved its action on the amount of the verdict and might have, with consent of Sugar, reduced the verdict after the jury had been discharged.
3. The Court could exercise the same power in the presence of the jury, before the jury’s discharge from the consideration of the case.
4. Considering the charge as a whole and not certain isolated paragraphs only, the case was fairly submitted and no error was contained in the charge.
Judgment affirmed.